Title: To Benjamin Franklin from Limozin, 3 December 1784
From: Limozin, Andrew
To: Franklin, Benjamin


				
					Most Honored Sir
					Havre de Grace 3rd December 1784
				
				I have the Honore to inclose you the Annexed packet arrivd this day under my Cover by the american Ship the Friendship John Freeman Master come from Alexandria consignd to me.
				I have the honor to subscribe my self with the highest regard Your Excellency’s Most obedient & very Humble Servant
				
					
						Andw Limozin
					
					His Excellency Dr Benj Franklin Esquire Minister of America at the Court of France Passy
				
			 
				Notation: Limozin 3 Decr. 1784.
			